PER CURIAM.
Defendant contends that because he is mentally ill and addicted to drags, his sentence1 of twenty-five years as a habitual violent felony offender is cruel and/or unusual. Alternatively, he contends the lower court reversibly erred in refusing a downward departure sentence. We find no merit in either argument and affirm the judgments and sentence.
AFFIRMED.
HARRIS, C.J., and PETERSON and GRIFFIN, JJ., concur.

. The guidelines’ permitted range for his offenses was twelve to twenty-seven years. The defendant was sentenced on ten felonies including armed burglary of a dwelling. His prior record consisted of fourteen felonies, including robbery with a deadly weapon, and three misdemeanors.